DEKLE, Justice.
This cause involves a certiorari review of an order of the Industrial Relations Commission remanding this matter to the Judge of Industrial Claims for adequate findings of fact. Having heard oral argument, it is our view that the JIC’s findings of fact are sufficient. Therefore, this cause is remanded to the Commission on authority of Sims v. Palm Beach County Board of County Commissioners, 277 So.2d 530 (Fla.1973), and Pierce v. Piper Aircraft Corp., 279 So.2d 281 (Fla.1973), with instructions to entertain the application for review upon the findings submitted.
It is so ordered.
CARLTON, C. J., and ROBERTS, BOYD and McCAIN, JJ., concur.